DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Supplemental Amendment
	This Office Action is responding to applicant’s supplemental amendment filed on 2/24/2021.  Claims 2 and 9 have been canceled.  Claims 1, 3, and 8 have been amended.  It is noted that status identifier for claims 3-6 are not “withdrawn” and they should have been.

Response to Arguments
 	The 101 and 112 rejections have been withdrawn in view of applicant’s amendment.
	The D’Agosto reference has been withdrawn in view of applicant’s amendment.

Rejoinders
Independent claim 1 is allowable. 
Claims 3-6, previously withdrawn from consideration as a result of a restriction requirement, including all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Species A-c, as set forth in the Office action mailed on 5/15/2020, is hereby withdrawn and claims 3-5 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious an assistance implement comprising the oral insert cavity elastic body has through holes except in regions with which the user’s anterior and posterior teeth make contact and the user bites down the assistance implement, in combination with all other features recited in the claim.
Regarding dependent claims 3-7, they are allowable due to their dependencies on independent claim 1.
Regarding independent claim 8, the art of record when considered alone or in combination neither anticipates nor renders obvious an assistance implement comprising the lateral outer edge portions of the insert cavity elastic body are held between the user’s molars and the lateral outer edge portions will extend outwardly past the buccal sides of the user’s molars and engage with the cheeks to cause the user’s cheeks to bulge outwardly when the 
Regarding dependent claim 10, it are allowable due to its dependency on independent claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/CAMTU T NGUYEN/Examiner, Art Unit 3786

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786